PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10,141,371
Issue Date: 27 Nov 2018
Application No. 15/367,108
Filing or 371(c) Date: 1 Dec 2016
Attorney Docket No. 098825-1032171-003710US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on July 12, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part; If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by 37 CFR 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).  

The itemization must include the following information;

(A) Each particular type of fee that was erroneously paid as a small entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;

(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;

(C) The deficiency owed amount (for each fee erroneously paid); and

(D) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section.

The request is not in compliance with (A), (C) and (D), the current fee amount for the basic filing fee for large entity is $320.00.  A difference of $250.00 is due to satisfy this fee.  As such, 
(C) and (D) do not show the proper deficiency owed.  A new request must be submitted that reflects the proper itemization for this fee.  

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
			Randolph Building  		
			401 Dulany Street  
			Alexandria, VA  22314		

By FAX:		(571) 273-8300
Attn: Office of Petitions

By Internet: 		EFS-Web1
http://portal.uspto.gov/.	




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

	

cc:	Craig C. Largent
	KILPATRICK TOWNSEND & STOCKTON LLP
	1080 Marsh Road
	Menlo Park, CA 94025



    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197